AFFJ RJi;     Opinion   issued   October   30, 20 2.




                                                  In The
                                   ttnirt uf ppruta
                           F1ft1! Ditrkt tif ixa at 1a1tai

                                           No. 05-1 2-0() 122-CR
                                           No. 05-12-00123-CR
                                           No. 05-12-00124-CR


                                 JESUS 1iANUIL GASPAR, Appellant

                                                       V.

                                  TIlE STATE OF TEXAS, Appellee


                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                Trial Court Caise Nos. F09-59161-N, Fl0-30839-N, F10-30840-N


                                 MEMORANDUM OPINION
                         Before Justices O’Neill, FitzGerald, and Lang-Miers
                                      Opinion By Justice O’Neill

         Jesus Manuel Gaspar waived a jury and pleaded guilty to burglary of a habitation; possession

with intent to deliver methamphetamine in an amount of 200 grams or more but less than 400 grams;

and possession with intent to deliver cocaine in an amount of four grams or more but less than 200

grams. See TEN. P1:N;\L CODE ANN.      §   30.02(a) (West 2011); TEx. HEALTI! & SArE1Y CoI)1: ANN.

§   481.1 12(a). (dl. (e) (West 2010).       After finding appellant guilty, the trial court assessed

punishment, enhanced by a prior felony conviction in each case, at thirty years’ imprisonment for

the burglary conviction and thirty—five years’ imprisonment for each possession with intent to deliver

conviction.    The court also assessed a SI 00,000 fine in the possession with intent to deliver
methampheariiinc ce. ( )n appeal. appeIlants attorney tiled a brief in which she concludes the

appeals are wholly frivolous and without merit, The brief meets the requirements of Anders v.

ciIiJrnia, 386 US. 738 (1967). The brief presents a professional evaluation of the record showing

v h”? in I kJ tIki e arc no
           ..                 ii   gal ihlc gi ounds to ad inca.    S c high      SIUI   S73 S Vv 2d 807 811

(Tex. Crim .App. LPaneI ()p.j 197$). Counsel delivered a           copy   of the brief to appellant. We advised

appellant of his right to file a pro se response, but he did not file a pro se response.

        We have reviewed the record and counsel’s brief. See Bledsoe v. Stale, 178 S.W.3d $24, $27

(fex. Crim. .\pp. 2005) (explaining appellate courts duty in Anders cases). We agree the appeals

are frivolous and without merit. We find nothing in the record that might arguably support the

appeals.

       Aithouch not an arguable issue, we note that in cause no. 05—12—00123—CR, the record shows

the trial court orally pronounced a SI 00,00() fine. The judgment, however, recites a $50,000 tine.

When a conflict exists between the oral pronouncement and the written judgment, the oral

pronouncement controls. See Cot/er v. State. 979 S.W.2d 326,328 (Tex. Crim. App. 1998). We

modify the judgment in cause no. 05—12—001 23-CR to show the line is $100,000. See TEX. P.

P. 43.2(b); Big!ev r’. Slate, 865 S.W.2d 26, 27-28 (Tex. Crirn. App. 1993); Asberiy v. State, 813
S.W.2d 526, 529-30 (Tex. AppDaHas 1991, pet. ref’d).
        In cause nos. O5 I 2O 22CR and O5 1 2O 1 24CR, we affirm the trial courts judgments. In

cause no. O5 I 2M 1 23-CR. we affirm the trial   courts   judemeni as modi lied




                                                      MR1IAEL I ONI IlL
                                                      JUSTICE         IV
Do Not Publish
i’ix. R. ArP. P. 47



I 20122F.U05
                                 Qtuirt nf Appiah
                        3iftI! r1istrict nf cxaii at Jat1a
                                       JUDGMENT
JESUS MANIJEL GASPAR, Appellant                      Appeal from the 195th Judicial District
                                                     Court ol Dallas County. Texas. (Tr.Ct.No.
No. 05 1 20() I 22CR          V.                     F0959 16 1 -N).
                                                     Opinion delivered by Justice O’Neill,
THE STATE OF TEXAS, Appellee                         Justices FitzGerald and Lang..Miers
                                                     1artici pating.


       l3ased on the Court’s opinion of this date, the judgment of the trial court is AFFIR1’1Efl.



Judgment entered October 30, 201 2.




                                                    \II( I l,\I I .1. ( )‘NI III
                                                    IL II( I
                                             1pra1’3
                                     Lutrt 1)1
                         fift1! Th5trirt tf ixu at )a11a

                                           JUDGMENT
JESUS MANUEL (IASPAR. Appellant                          Appeal from the 195th Judicial District
                                                         Court of Dallas County, Texas. (Tr.Ct.No.
No. 05— I 2—00 1 23—CR          V.                       F I 0-30839—N).
                                                         Opinion delivered by Justice O’Neill,
THE STATE OF TEXAS, Appellee                             Justices FitzGerald and Lang-Miers
                                                         participating.


        Based on the Court’s   opinion   (>1 this date, the judgment ol the trial court is M()l)I H El)
as follows:

       The section entitled “Fine” is modified to show “S 100,000”

       As modihed, we AFFIRM the trial courts judgment.




Judgment entered October 30. 2012.


                                                              ,    /        /_•i I
                                                          /        /   /
                                                                           I/f       /   —i/
                                                        —F?       /        ‘i/I

                                                              IrAELJ OJE1IL
                                                        JUSTICE
                                              (
                                                ;\ppri1
                                       (.ftiitrL üí
                            .iiLI! Jici1ritL ol       tI E1i11i

                                           JUDGMENT
JESUS f\4ANI. LL GASPAR. Appelhmt                       Appeal from the 195th Judicial I)istrict
                                                        Court of Dallas County, [‘exas. (Tr.CLNo.
No 0 1 20() 124 ( R                                     110 0S40-N)
                                                        Opinion delivered by Justice O’Neill,
TIlE STATE OF TEXAS, Appellee                           Justices FitzGerald and LangMiers
                                                        participating.


       I3ased   On   the courts opinion o( this (late, the judgment ot the trial court is AFFIRNIID.



Judgment entered October 30, 2012,




                                                        MICI 1\Il. .1. ()‘NFII I.
                                                        JtS1I( I